Citation Nr: 0710804	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-25 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish legal entitlement to VA death 
compensation benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The claimant/appellant alleges that her deceased spouse had 
service as a member of the Philippine Commonwealth Army with 
the U. S. Armed Forces of the Far East (USAFFE) during World 
War II.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decisional letter from 
the Manila RO.  In January 2005, the appellant appeared 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of this hearing is of record.

Although the RO implicitly reopened the appellant's claim by 
deciding the issue on the merits in February 2006, the 
question of whether new and material evidence has been 
received to reopen such claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The 
Board has characterized the claim accordingly.  See also 
D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000) (finding that 
the new and material evidence analysis applied to the 
reopening of a claim that was originally disallowed because 
the claimant's veteran status was not established).


FINDINGS OF FACT

1. An unappealed decisional letter in April 2003 declined to 
reopen the appellant's claim of legal entitlement to VA death 
compensation benefits which was originally denied (in April 
1982) because her deceased spouse did not have recognized U. 
S. military service.

2. Evidence received since the April 2003 decisional letter 
includes evidence not considered at the time of that decision 
that requires a request for recertification of service and 
raises a reasonable possibility of substantiating the claim.  

3. The service department recertified in November 2005 that 
the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U. S. Armed Forces.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
to establish legal entitlement to VA death compensation 
benefits may be reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (2006).

2. As the appellant's husband did not have recognized 
service, he was not a veteran, and the threshold legal 
requirement for establishing entitlement to VA death 
compensation benefits is not met.  38 U.S.C.A. §§ 101, 107, 
1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim to reopen.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Initially, the Board notes that the appellant was not given 
complete notice regarding the definition of new and material 
evidence and what information was necessary to reopen her 
claim to establish legal entitlement for VA death 
compensation benefits as is required by Kent v. Nicholson, 20 
Vet. App. 1 (2006); however, the Board finds that, inasmuch 
as the determination below reopens the claim, any error in 
notice content or timing on that aspect of the appeal is 
harmless.  

Regarding the underlying claim, the VCAA does not apply.  The 
only issue before the Board is whether the appellant's 
deceased spouse had qualifying service to establish veteran 
status; if not, she is not a proper claimant for VA death 
compensation benefits.  The record includes service 
department certification of nonservice.  Because qualifying 
service and how it may be established are outlined in statute 
and regulation and because service department certifications 
of service are binding (and dispositive unless there is 
evidence suggesting that a request for recertification of 
service is necessary), the Board's review is limited to 
interpreting the pertinent law and regulations.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  Nonetheless, the RO sent the 
appellant a letter in June 2006 advising her of what 
documents she could submit to assist in deciding her claim.

B.	Factual Background, Legal Criteria, and Analysis

Historically, a decisional letter in April 1982 denied the 
appellant's claim seeking legal entitlement to VA death 
compensation benefits finding that her deceased spouse did 
not have qualifying service.  The appellant did not appeal 
this decision, and it became final.  38 U.S.C.A. § 7105.  The 
most recent final denial in this case was an April 2003 
decisional letter which declined to reopen the appellant's 
claim.  She also did not appeal this decision and it became 
final.  Id. 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

VA Death Compensation Benefits are payable to surviving 
spouses of veterans who meet evidentiary/qualifying 
requirements.  38 U.S.C.A. § 1310. 

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101; 
38 C.F.R. § 3.1(d).  Service prior to July 1, 1946 in the 
organized military forces of the Government of the 
Commonwealth of the Philippines in the service of the Armed 
Forces of the United States (including recognized guerilla 
service) is qualifying service for compensation, dependency 
and indemnity compensation, and burial allowance.  
38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  Recognized 
Philippine guerrilla service (under a commissioned U. S. 
officer or a commissioned officer of the Commonwealth Army, 
recognized by and cooperating with U.S. Forces) is qualifying 
service for VA compensation/DIC benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and, (3) in the opinion of the VA, the document 
is genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, VA shall request verification 
of service from a service department.  38 C.F.R. § 3.203(c).  

Evidence of record in April 2003 included the appellant's 
spouse's death certificate, listing his date of death in 
September 1981.  An Affidavit for Philippine Army Personnel 
states he served with the regular Philippine forces of the 
USAFFE from November 1941 to March 1945.
A June 1954 U. S. Army Adjutant General's Office verification 
found the appellant's spouse had "no recognized guerrilla 
service, nor was he a member of the Philippine Commonwealth 
Army in the service of the Armed Forces of the United 
States."  The identifying information used for this request 
was [redacted], service number [redacted], date of birth 
in 1919, and dates of service from November 1941 to 1946.  A 
correction to the request indicates the appellant's spouse's 
name was [redacted].

A subsequent March 1982 verification response from the 
service department refers to the June 1954 negative response 
and indicates that no change is warranted.  The identifying 
information used for this request was [redacted], 
date of birth of January [redacted], 1919, service number [redacted], and 
dates of service from October 8, 1941 to June 18, 1946.

An application for National Service Life Insurance indicates 
the claimant's spouse's birth date was June [redacted], 1919.  

Other evidence of record and statements from the appellant 
prior to April 2003 allege that the service department did 
not use her husband's correct middle initial to verify 
service and that they should have used "G" instead of "D."  

Evidence received since the April 2003 decisional letter 
includes an October 2004 letter to the appellant from the 
National Personnel Records Center informing her that her 
request claiming military service for her husband could not 
be favorably considered because his name was not shown in the 
"official records and archives on file at this Center which 
lists the members of the Philippine Commonwealth Army, 
including recognized guerrillas, in the service of the United 
States Armed Forces during World War II."  

At the January 2005 DRO hearing, the appellant submitted 
evidence showing that her husband's date of birth was June [redacted], 
1919.
Reopening of the Claim

Because the appellant's claim was previously denied based on 
a finding that her husband did not have recognized service in 
the U. S. Armed Forces, including the USAFFE, for evidence to 
be new and material, it would have to either show that he did 
have recognized active service or that a new request for 
verification of service was necessary.  

At the DRO hearing, the appellant submitted evidence that her 
husband was born on June [redacted], 1919.  While this evidence was of 
record prior to the April 2003 decisional letter, the RO did 
not utilize it to request recertification of his service.  
The RO has considered this information in adjudicating the 
appellant's current claim to reopen.  The different birth 
date provides alternate information upon which a service 
department search could be conducted and raises a reasonable 
possibility of substantiating the appellant's claim to 
establish basic eligibility.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).

Accordingly, this evidence is new and material evidence and 
the claim seeking to establish veteran status of the 
appellant's husband and legal entitlement to VA death 
compensation benefits must be reopened.

De Novo Review - Legal Entitlement to VA Death Compensation 
Benefits

At the outset, the Board finds that the appellant is not 
prejudiced by its proceeding with de novo review of this 
claim without returning the case to the RO for their initial 
de novo consideration upon the Board's reopening of the 
claim.  The RO already adjudicated the matter on the merits 
in its February 2006 supplemental statement of the case 
before the appeal was certified for Board review.

In November 2005, the RO used the birth date of June [redacted], 1919 
to request recertification of the appellant's spouse's 
service.  Other identifying information used with this 
request was [redacted], service number [redacted], and 
service dates from October 8, 1941 to June 18, 1946.  The 
service department responded in January 2006, by attaching 
and referring to the June 1954 service verification that 
found the appellant's spouse had no recognized guerilla or 
other service in the U. S. Armed Forces.  This certification 
is binding on VA; VA has no authority to change or amend the 
finding.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  

The appellant has provided no further evidence that would 
warrant still another request for recertification from the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  She continues to argue that a recertification 
should be sought using the middle initial of "G" and that 
it was error for the RO to use the incorrect middle initial 
of "D" in certifying her husband's service.  However, the 
Board notes that the initial June 1954 certification, which 
all subsequent re-certifications have used to support their 
findings that the appellant's spouse did not have recognized 
service, utilized the middle initial of "G" in certifying 
his lack of recognized service.  Hence, the middle initial of 
"G" is not alternate identifying information as it has 
previously been used to certify her husband's service, and 
another request for recertification of service using the 
middle initial "G" is not necessary.  

Accordingly, the Board finds that the appellant's deceased 
spouse did not have the requisite service and is not a 
veteran so as to establish basic eligibility for VA benefits.  
Since the law is dispositive in this matter, the claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  





ORDER

The appeal to reopen a claim of legal entitlement to VA death 
compensation benefits is granted; however, legal entitlement 
to VA death compensation benefits is denied on de novo 
review.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


